Citation Nr: 1047560	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-04 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than September 30, 2002 
for the grant of service connection of cervical spine 
degenerative disc disease (DDD) and cervical spine radiculopathy 
of the left upper extremity (LUE), to include the issue of 
whether there was clear and unmistakable error (CUE) in an August 
24, 1994 decision denied reopening this claim on the basis of new 
and material evidence. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from January 
1984 to November 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on her 
part.


REMAND

In general, where a claim for service connection is filed more 
than one year after separation from active service, the effective 
date for the grant of service connection is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

In this case, the Veteran originally filed a claim for service 
connection for, among other things, a neck disability in November 
1992, at the time of her separation from the military.  The 
Veteran's claim was originally denied on the merits in a May 1993 
RO decision.  Later, in an August 1994 decision, the RO denied 
reopening the claim as no new and material evidence had been 
received.  The Veteran did not appeal the decision and, 
therefore, the decision became final.  38 U.S.C.A. § 7105.  

Thereafter, the Veteran filed a claim to reopen in September 2002 
and the claim was reopened and ultimately granted in a November 
2005 rating decision assigning the effective date of September 
30, 2002, the date her claim to reopen was filed.

The Veteran is not disputing the finality of the prior rating 
decision.  Rather, she claims the August 1994 decision contained 
clear and unmistakable error (CUE).

Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits were 
granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  There 
are only two exceptions to the rule of finality of VA decisions, 
i.e., challenges based on clear and unmistakable error (CUE) in a 
prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened 
claims based on new and material evidence (38 U.S.C.A. § 5108).  
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

The Board notes the RO never adjudicated the CUE aspect of the 
Veteran's claim.  This issue is inextricably intertwined with the 
claim for an earlier effective date and the Board finds it would 
be prejudicial to adjudicate this aspect of the Veteran's claim 
without RO review.  

Additionally, the VCAA, in part, requires VA to adequately 
identify the evidence necessary to substantiate the claim, the 
evidence presently of record, and the Veteran's and VA's 
respective responsibilities in development of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, no letter was sent to the Veteran advising her of the laws 
and regulations specific to effective date issues and CUE claims.  
The Veteran is entitled to a letter adequately identifying the 
evidence necessary to substantiate her claim followed by a 
subsequent readjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. Apr. 5, 2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent court decisions, and any other 
applicable legal precedent concerning the 
claim for an earlier effective date earlier 
than September 30, 2002 for the grant of 
service connection for cervical spine DDD and 
cervical radiculopathy of the LUE, to include 
whether there is CUE with an August 1994 
decision, denying reopening the claim for 
service connection for a neck disability.

2.  After the above is complete, readjudicate 
the Veteran's claim, to include the issues of 
whether there is CUE in the August 1994 
decision.  If the claim remains denied, issue 
a supplemental statement of the case (SSOC) 
to the Veteran and her representative, and 
they should be given an opportunity to 
respond, before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


